Exhibit 99.3 Operating and Financial Review and Prospects The following discussion and analysis is based on and should be read in conjunction with our unaudited condensed consolidated interim financial statements for the six month period ended June 30, 2014 furnished herewith as Exhibit 99.1 and in conjunction with our consolidated financial statements, including the related notes, and the other financial information included in our annual report on Form 20-F for the year ended December 31, 2013, or the Annual Report, filed with the Securities and Exchange Commission, or SEC, on March 31, 2014. The following discussion contains forward-looking statements that reflect our current plans, estimates and beliefs and involve risks and uncertainties. Our actual results may differ materially from those discussed in the forward-looking statements. Factors that could cause or contribute to such differences include those discussed below and in the Annual Report. IFRS Our financial statements have been prepared in accordance with International Financial Reporting Standards, or IFRS, as issued by the IASB, which differ in certain respects from U.S. Generally Accepted Accounting Principles, or U.S. GAAP. Overview We are in the business of energy and infrastructure and our operations mainly include production of renewable and clean energy. We own sixteen photovoltaic plants, or PV Plants, that are connected to their respective national grids and operating as follows: (i) twelve photovoltaic plants in Italy with an aggregate installed capacity of approximately 22.6 MWp, (ii) three photovoltaic plants in Spain with an aggregate installed capacity of approximately 5.6 MWp and (iii) 85% of one photovoltaic plant in Spain with a installed capacity of approximately 2.3 MWp. In addition, we indirectly own 7.5% of Dorad Energy Ltd., or Dorad, which owns an approximate 800 MWp bi-fuel operated power plant in the vicinity of Ashkelon, Israel (and an option to increase our indirect holdings in Dorad under certain conditions to 9.375%). The following table includes information concerning our PV Plants: PV Plant Title Installed Capacity1 Location Technology of Panels Connection to Grid FiT (€/kWh) 2 Revenue in the six months ended June 30, 2013 (in thousands)3 Revenue in the six months ended June 30, 2014 (in thousands)3 “Troia 8” 995.67 kWp Province of Foggia, Municipality of Troia, Puglia region, Italy Fix January 14, 2011 “Troia 9” 995.67 kWp Province of Foggia, Municipality of Troia, Puglia region, Italy Fix January 14, 2011 “Del Bianco” 734.40 kWp Province of Macerata, Municipality of Cingoli, Marche region, Italy Fix April 1, 2011 “Giaché” 730.01 kWp Province of Ancona, Municipality of Filotrano, Marche region, Italy Duel Axes Tracker April 14, 2011 “Costantini” 734.40 kWp Province of Ancona, Municipality of Senigallia, Marche region, Italy Fix April 27, 2011 “Massaccesi” 749.7 kWp Province of Ancona, Municipality of Arcevia,Marche region, Italy Duel Axes Tracker April 29, 2011 “Galatina” 994.43 kWp Province of Lecce, Municipality of Galatina, Puglia region, Italy Fix May 25, 2011 2 PV Plant Title Installed Capacity1 Location Technology of Panels Connection to Grid FiT (€/kWh) 2 Revenue in the six months ended June 30, 2013 (in thousands)3 Revenue in the six months ended June 30, 2014 (in thousands)3 “Pedale (Corato)” 2,993 kWp Province of Bari, Municipality of Corato, Puglia region, Italy Single Axes Tracker May 31, 2011 “Acquafresca” 947.6 kWp Province of Barletta-Andria-Trani, Municipality of Minervino Murge, Puglia region, Italy Fix June 2011 “D‘Angella” 930.5 kWp Province of Barletta-Andria-Trani, Municipality of Minervino Murge, Puglia region, Italy Fix June 2011 “Soleco” 5,923.5 kWp Province of Rovigo, Municipality of Canaro, Veneto region, Italy Fix August 2011 $-4 “Tecnoenergy” 5,899.5 kWp Province of Rovigo, Municipality of Canaro, Veneto region, Italy Fix August 2011 $-4 “Rinconada II”5 2,275 kWp Municipality of Córdoba, Andalusia, Spain Fix July 2010 N/A (the FiT for 2013 was 0.322162)6 “Rodríguez I” 1,675 kWp Province of Murcia, Spain Fix November 2011 N/A6 $-7 $-7 “Rodríguez II” 2,691 kWp Province of Murcia, Spain Fix November 2011 N/A6 $-7 $-7 “Fuente Librilla” 1,248 kWp Province of Murcia, Spain Fix June 2011 N/A6 $-7 $-7 1. The actual capacity of a photovoltaic plant is generally subject to a degradation of 0.5%-0.7% per year, depending on climate conditions and quality of the solar panels. 3 2. In addition to the Feed in Tariff, or FiT, payment, our Italian PV Plants are eligible to receive the price paid for the electricity generated by the plant (“ritiro dedicato”) equal to the applicable electricity market price. Until December 31, 2013 Italian PV plants with a capacity under 1 MW were eligible to receive a minimum market price guarantee, as a function of supply and demand, on an hourly basis for different zones within Italy. Resolution no. 618/2013/R/EFR dated December 19, 2013 set a replacement, starting January 1, 2014, of the minimum guaranteed priceswith the zonal hourly prices set out for each specific area (so called prezzi zonali orari, i.e. the average monthly price, correspondent to each hour, as resulting from the electric market price on the area where the PV plant is located). 3.Due to regulatory changes in Italy, principally Law 116/2014, which generally provides for a decrease inthe FiT guaranteed to existing photovoltaic plants commencing January 1, 2015, these results are not indicative of our results in future periods. These results are also not indicative of future results due to other various factors, including changes in the climate and the degradation of the solar panels. For more information concerning recent regulatory changes see note 9 to our unaudited condensed consolidated interim financial statements as at June 30, 2014. 4.The acquisition of this PV Plant was consummated on June 26, 2013 and therefore revenues for the period prior to consummation of the acquisition are not reflected herein and in our results for the six months ended June 30, 2013. 5.This PV Plant is 85% owned by us. 6.Due to regulatory changes in Spain, principally RDL 9/2013, which replaced the remunerative regime for owners of a renewable installation, these results are not indicative of our results in future periods. For more information concerning recent regulatory changes see note 9 to our unaudited condensed consolidated interim financial statements as at June 30, 2014. 7.As the acquisition of these PV Plants was consummated after the balance sheet date, revenues for these PV Plants are not reflected in these amounts and in our results for such periods. Our ordinary shares are listed on the NYSE MKT under the symbol ELLO and on the Tel Aviv Stock Exchange under the symbol ELOM. The address of our registered office is 9 Rothschild Blvd., Tel Aviv, Israel. Certain Critical Accounting Policies and Estimates Our discussion and analysis of our financial condition and results of operations are based on our unaudited condensed consolidated interim financial statements, which have been prepared in accordance with IFRS. While all the accounting policies impact the financial statements, certain policies may be viewed to be critical. These policies are most important for the fair portrayal of our financial condition and results of operations and are those that require our management to make difficult, subjective and complex judgments, estimates and assumptions, based upon information available at the time that they are made, historical experience and various other factors that are believed to be reasonable under the circumstances. These estimates, judgments and assumptions can affect the reported amounts of assets and liabilities as of the date of the condensed consolidated interim financial statements, as well as the reported amounts of expenses during the periods presented. Actual results could differ from those estimates. 4 As a result of the significant funds raised in Israel in the beginning of 2014 and the related currency interest rate swap transactions used to exchange the NIS denominated Series A Debentures notional principle with a Euro notional principal (described below and in note 8 to our unaudited condensed consolidated interim financial statements as at June 30, 2014), together with the increasing influence of the Euro over the primary economic environment in which we operate and the increase in our holdings of photovoltaic operations in Italy and Spain, we re-evaluated our functional currency. Consequently, our management determined that our functional currency changed from the U.S. Dollar to the Euro with effect from January 1, 2014. The change of our functional currency has been accounted for prospectively in accordance with IAS 21 “The Effects of changes in Foreign Exchange Rates.” Items included in the financial statements of each of our subsidiaries and associates are measured using their functional currency. We elected the U.S. dollar as our presentation currency. The critical accounting policies described in Item 5 of our Annual Report and in notes 2 and 3 of our unaudited condensed consolidated interim financial statements as at June 30, 2014, are those that require management’s more significant judgments and estimates used in the preparation of our condensed consolidated interim financial statements. Results of Operations Six Months Ended June 30, 2014 Compared with Six Months Ended June 30, 2013 Revenues were approximately $7.5 million for the six months ended June 30, 2014, compared to approximately $4.8 million for the six months ended June 30, 2013. Operating expenses were approximately $1.5 million for the six months ended June 30, 2014, compared to approximately $0.9 million for the six months ended June 30, 2013. Depreciation expenses were approximately $2.6 million for the six months ended June 30, 2014, compared to approximately $1.4 million for the six months ended June 30, 2013. These increases resulted from the acquisition of two photovoltaic plants in the Veneto Region, Italy, or the Veneto PV Plants, on June 26, 2013. Impairment charges were approximately $0.6 million for the six months ended June 30, 2014, compared to $0 for the six months ended June 30, 2013. Due to regulatory changes in Italy, principally Law 116/2014 providing for a decrease inthe FiT guaranteed to existing photovoltaic plants, the Company examined the recoverability of its photovoltaic plants in Italy. As the book value as at June 30, 2014 of some of the photovoltaic plants exceeded their recoverable amount, the Company recognized in those cases impairment charges. For more information see note 5 to our unaudited condensed consolidated interim financial statements as at June 30, 2014. General and administrative expenses were approximately $2.3 million for the six months ended June 30, 2014, compared to approximately $1.3 million for the six months ended June 30, 2013. The increase compared to the corresponding period in 2013 resulted mainly from the inclusion in the general and administrative expenses for the corresponding period in 2013 of proceeds from a bond received from a contractor of four of our photovoltaic plants that entered into insolvency proceedings, in the amount of approximately $0.6 million, which offset general and administrative expenses for that period. In addition, the general and administrative expenses for the six months ended June 30, 2014 include expenses that were not included in the corresponding period in 2013, mainly executive officers’ bonuses, an increase in management fees, and expenses in connection with a pre-bid agreement executed with respect to a joint offer to acquire participating interests in two exploration and drilling licenses off-shore Israel. Share of losses of equity accounted investees, after elimination of intercompany transactions, was approximately $0.2 million in the six months ended June 30, 2014, compared to approximately $0.2 million in the six months ended June 30, 2013. Other income was approximately $1.8million for the six months ended June 30, 2014, compared $2.6 million for the six months ended June 30, 2013.Other Income for the six months ended June 30, 2014 was primarily attributable to compensation to be received in connection with a pumped storage project in the Gilboa, Israel. For more information see note 9 to our unaudited condensed consolidated interim financial statements as at June 30, 2014. Other Income for the six months ended June 30, 2013 was primarily attributable to the fair value measurement of options to acquire additional shares of U. Dori Energy Infrastructures Ltd., or Dori Energy. 5 Gain on bargain purchase was $0 for the six months ended June 30, 2014 compared to approximately $10.2 million for the six months ended June 30, 2013. The gain on bargain purchase for the six months ended June 30, 2013 resulted from the consummation on June 26, 2013 of the acquisition of the Veneto PV Plants. The final consideration paid for the Veneto PV Plants and the related licenses was approximately Euro 23.5 million (approximately $30.7 million). The Veneto PV Plants were acquired in a tender process from Solibra Solar Solutions GmbH, or Solibra, a German company in insolvency proceedings. The factors that we believe contributed to bargain purchase price were: (a) as noted, the seller was in insolvency proceedings and was therefore under pressure to realize the assets and repay its creditors; (b) for various reasons, including the complexity of a cross-border transaction (with due diligence efforts required in both Italy and Germany), a limited number of bids were submitted, and only a few of those were actually considered; (c) one of the critical considerations upon which the liquidator selected the top proposals was the issue of funding, with preference provided to proposals that included full self-financing over proposals that included obtaining financing as a condition on the part of the bidder, and our bid was not conditioned on obtaining additional financial resources in order to fully fund the purchase price; (d) the liquidator was interested in selling the two plants together, mainly due to the complexity of splitting the existing contracts between the two plants (insurance contracts, security, maintenance, etc.) and for reasons of efficiency and time constraints, and our bid entailed the purchase of both plants; (e) we were already familiar with the Veneto PV Plants due to our interest in acquiring them in the past, and therefore we could more easily complete the due diligence process and structure a bid that would be acceptable to the liquidator; and (f) due to the limited number of bids considered by the liquidator, we were also able to enter into direct negotiations with the liquidator following the tender process, which eventually resulted in an additional price reduction as the liquidator believed a further reduction would contribute to the efficient consummation of the acquisition. We believe that these factors, combined with our experience in the Italian photovoltaic field and our familiarity with the Veneto PV Plants, provided the liquidator with the assurance that the transaction, if executed with us, would be consummated swiftly and efficiently. Taking into account the liquidator’s interest in realizing the assets under receivership and advancing the insolvency proceedings, the liquidator was willing to sell the Veneto PV Plants to us at a bargain price. Financing expenses, net were approximately $2.5 million in the six months ended June 30, 2014, compared to approximately $0.3 million in the six months ended June 30, 2013. Approximately $1.5 million of the increase in financing expenses was attributable to the fair value measurement of swap contracts, approximately $1 million is due to expenses in connection with the repayment of a loan by a wholly-owned Italian subsidiary of the Company and termination of related swap contract and approximately $0.9 million is attributable to interst payments made in connection with our Series A Debentures issued in 2014. The increase in financing expenses, net was partially offset by income from exchange rate differences in 2014 compared to expenses in 2013 on cash and cash equivalents, short-term bank loans and Series A Debentures denominated in foreign currencies. 6 Taxes on income were approximately $0.1 million in the six months ended June 30, 2014, compared to approximately $0.8 million in the six months ended June 30, 2013. This decrease in taxes on income compared to the corresponding period in 2013 resulted mainly from increased tax expenses in the corresponding period in 2013 due to the inclusion in the general and administrative expenses of proceeds from a bond received from a contractor of four of our photovoltaic plants that entered into insolvency proceedings. In addition, increased expenses in connection with the repair of a land slide in one of our Italian PV plants and deferred tax income in connection with impairment charges both resulted in lower tax expenses in the six months ended June 30, 2014. Other comprehensive loss from foreign currency translation differences from foreign operations were approximately $1 million in the six months ended June 30, 2014, compared to income of approximately $0.5 million in the six months ended June 30, 2013. Income (loss) from foreign currency translation resulted from the revaluation of the Euro against the U.S. dollar and the revaluation of the NIS against the U.S. dollar. Our total comprehensive loss for the six months ended June 30, 2014 was approximately $1.6 million, compared to total comprehensive income of approximately $13.3 million in the six months ended June 30, 2013. The total comprehensive income for the six months ended June 30, 2013 was primarily due to gain on bargain purchase in the amount of approximately $10.2 million recorded in connection with the acquisition of the Veneto PV Plants, approximately $2.6 million income in connection with the fair value measurement of an option to purchase additional shares of Dori Energy and approximately $1.2 million financing income attributable to the fair value measurement of swap contracts. Impact of Inflation, Devaluation and Fluctuation of Currencies We hold cash and cash equivalents, restricted cash and short-term deposits in various currencies, including US$, Euro and NIS. Our investments in the Italian and Spanish PV Plants and in Dori Energy are denominated in Euro and NIS. Our Series A Debentures are denominated in NIS and the interest and principal payments are made in NIS and the financing we have obtained in connection with six of our PV Plants bears interest that is based on EURIBOR rate. We therefore are affected by changes in the prevailing Euro/U.S. dollar and Euro/NIS exchange rates. As more fully detailed under “Disclosure about Market Risk” below and in notes 8 and 10 of our unaudited condensed consolidated interim financial statements as at June 30, 2014, we entered into various swap transactions in order to minimize our currency risks. We cannot predict the rate of appreciation/depreciation of the NIS or the U.S. dollar against the Euro in the future, and whether these changes will have a material adverse effect on our finances and operations. 7 The table below set forth the annual and semi-annual rates of revaluation (or devaluation) of the NIS against the Euro and of the U.S. dollar against the Euro. Year ended December 31, Six months ended June 30, Revaluation (Devaluation)of the NIS against the Euro )% )% )% )% Revaluation (Devaluation) of the U.S. Dollar against the Euro )% (2
